DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-3, 5, 8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strowik et al., U. S. Patent 6,450,913 in view of Ponczek, U. S. Patent 4,441,378.

Strowik et al. discloses an eccentric oscillation type speed reducer, shown in figure 8 and described in column 5, line 57 to column 6, line 49.
	An internal gear 18 is provided in a casing 53.
	An external gear 15 meshes with the internal gear 18.
	An eccentric body shaft 46 oscillates the external gear 15 by eccentric disc 34.
	An input shaft bearing, a plain bearing within casing support wall 47, supports the eccentric body shaft 46.
	The casing 53 and the external gear 15 are made of resin (col. 5, lines 59-60; col. 6, lines 46-49; indicated by the conventional alternating thick and thin cross-hatch lines in fig. 8).
 (claim 1)

	The eccentric body shaft 46 is made of metal (col. 6, lines 46-47).
(claim 2)

	A carrier 28 is disposed at a side portion of the external gear 15 in an axial direction.
	The carrier 28 is made of metal (col. 6, lines 46-47).
(claim 3)

	A cover 54 covers an input side of the casing.
	The cover 54 is made of resin (col. 5, lines 59-60).


	A carrier 28 is disposed at a side portion of the external gear 15 in an axial direction.
	A main bearing, a plain bearing in the casing 53 supporting shaft portion 32 of carrier 28 (shown to the left in figure 8), is disposed between the carrier 28 and the casing 53.
(claim 8)

	Strowik et al. discloses an eccentric oscillation type speed reducer, shown in figure 8 and described in column 5, line 57 to column 6, line 49.
	An internal gear 18 is provided in a casing 53.
	An external gear 15 meshes with the internal gear 18.
	A carrier 28 is disposed at a side portion of the external gear 15 in an axial direction.
	A main bearing, a plain bearing in the casing 53 supporting shaft portion 32 of carrier 28 (shown to the left in figure 8), is disposed between the carrier 28 and the casing 53.
	The casing 53 and the external gear 15 are made of resin (col. 5, lines 59-60; col. 6, lines 46-49; indicated by the conventional alternating thick and thin cross-hatch lines in fig. 8).
(claim 11)

	The carrier 28 is made of metal (col. 6, lines 46-47).
(claim 12)

	A cover 54 covers an input side of the casing.
	The cover 54 is made of resin (col. 5, lines 59-60).


	Strowik et al. does not disclose metal bearings.

Ponczek discloses a two piece gear case made of resin (“The gearbox includes input and output plastic, preferably nylon, gear case members” col. 1, lines 47-48) supporting the gear set within through metal bearings (bearing/bushings, last four lines of the abstract, col. 2, lines 36-37, col. 3, line 62).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal bearings for the speed reducer of Strowik et al. in view of Ponczek because metal bearings maintain the reliability, strength, and integrity of the gearbox (Ponczek, last sentence of the abstract).


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strowik et al. in view of Ponczek as applied to claims 5 and 14 above, and further in view of Uematsu et al., U. S. Patent Application Publication 2019/0207474.

Strowik et al. in view of Ponczek discloses an eccentric oscillation type speed reducer as discussed in the rejections of claims 5 and 14 above, including the casing and the external gear being made of resin, but does not teach at least one of the casing or the external gear having higher heat resistance than the heat resistance of the cover.

Uematsu et al. discloses an eccentric oscillation type speed reducer in figures 3 and 4.  The speed reducer includes an internal gear 52 provided in a casing 11, an external gear 51 which meshes with the internal gear 52, an eccentric body shaft 41 which oscillates the external gear 51, and a carrier 53 disposed at a side portion of the external gear 51 in the axial direction.  The casing 11 includes a casing part 21 and a cover 31 on an input side of the casing 21.  Like in Strowik et al., the casing 21 and cover 31 are made of resin ([0050], lines 1-2).  A housing part 22, molded within the casing 21 ([0064]), has a higher heat resistance than the cover 31 ([0076], lines 13-15), making the casing 21 have a higher heat resistance than heat resistance of the cover 31.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the casing have a higher thermal resistance than the cover in the speed reducer of Strowik et al. (in view of Ponczek) in view of Uematsu et al. because such a feature, when external force and heat are applied, minimizes deformation and damage so that the position of the various speed reducer and associated elements are maintained for proper functioning ([0076], lines 15-19 (last five lines)).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strowik et al. in view of Ponczek as applied to claims 1 and 11 above, and further in view of Nishitani et al., U. S. Patent 9,382,949.



Nishitani et al. shows two embodiments of an eccentric oscillation type speed reducers, one in figure 2 and another in figure 4.  Similar to the speed reducer of Strowik et al, the speed reducer in figure 2 includes an internal gear 22 provided in a casing 30, an external gear 20 which meshes with the internal gear 22, an eccentric body shaft 12 which oscillates the external gear 20, and a carrier 34 disposed at a side portion of the external gear 20 in the axial direction.  The embodiment in figure 4 similarly includes an internal gear 95 provided in a casing 108, an external gear 100 which meshes with the internal gear 95, an eccentric body shaft 92 which oscillates the external gear 100, and a carrier 106 disposed at a side portion of the external gear 100 in the axial direction.  A plurality of the eccentric body shafts 92 are disposed at intervals in a circumferential direction at positions offset from a central axis of the internal gear 95 (col. 6, lines 38-41).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of eccentric body shafts in the speed reducer of Strowik et al. (in view of Ponczek) in view of Nishitani et al. because such a structure allows different arrangements to fit various space or mounting requirements, such as having an input motor offset from the central axis of the speed reducer (compare input shaft 82 of fig. 4 with input shaft 12/16 of fig. 2), or having the input and output on the same side of the speed reducer .



Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strowik et al. in view of Ponczek as applied to claims 1 and 11 above, and further in view of Fukaya et al., U. S. Patent 5,536,218.

	Strowik et al. in view of Ponczek discloses an eccentric oscillation type speed reducer as discussed in the rejections of claims 1 and 11 above, but does not teach a metal eccentric bearing disposed between the external gear and the eccentric body shaft.

	Fukaya et al. discloses an eccentric oscillation type speed reducer in figure 1.  The speed reducer includes an internal gear 33 provided in a casing 41, an external gear 32 which meshes with the internal gear 33, an eccentric body shaft 30 which oscillates the external gear 32, and a carrier 34 disposed at a side portion of the external gear 32 in the axial direction.  Like in Strowik et al., the internal 33 and external 32 gears are made of resin (col. 4, lines 14-16).  An eccentric bearing 31 is disposed between the external gear 32 and the eccentric body shaft 30, and is made of metal (col. 4, lines 1-3).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a metal eccentric bearing in the speed reducer of Strowik .


Claim 1, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeguchi et al., U. S. Patent 5,707,310 in view of Ponczek, U. S. Patent 4,441,378.

Maeguchi et al. discloses particular forms of the gears used in an eccentric oscillation type speed reducer shown in figures 7 and 8 (col. 5, lines 15-21).
	An internal gear 10 is provided in a casing 12.
	An external gear 5a meshes with the internal gear 10 (best shown in fig. 8).
	An eccentric body shaft 1 oscillates the external gear 5a by eccentric body 3a.
	An input shaft bearing, shown as a ball bearing within the boss of the casing 12 to the right in figure 7, supports the eccentric body shaft 1.
	The external gear 5a is made of resin (col. 6, lines 61-65).
(claim 1)

A carrier 2 (including the flange portion fitted with pins 7, col. 1, lines 46-48) is disposed at a side portion of the external gear 5a in an axial direction.
	A main bearing, shown as a ball bearing within the boss of the casing 12 to the left in figure 7 (above reference numeral “3b”), is disposed between the carrier 2 and the casing 12.


Maeguchi et al. discloses an eccentric oscillation type speed reducer in figures 7 and 8.
	An internal gear 10 is provided in a casing 12.
	An external gear 5a meshes with the internal gear 10 (best shown in fig. 8).
	A carrier 2 (including flange and pins 7) is disposed at a side portion of the external gear 5a in an axial direction.
	A main bearing, shown as a ball bearing within a boss of the casing 12 to the left in figure 7, is disposed between the carrier 2 and the casing 12.
	The external gear 5a is made of resin (col. 6, lines 61-65).
 (claim 11)

	Maeguchi et al. does not disclose the material of the casing or of the bearings, and so does not disclose that the casing is made of resin or that the input shaft bearing and main bearing are made of metal.

	Ponczek discloses a two piece gear case made of resin (“The gearbox includes input and output plastic, preferably nylon, gear case members” col. 1, lines 47-48) supporting the gear set within through metal bearings (bearing/bushings, last four lines of the abstract, col. 2, lines 36-37, col. 3, line 62).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin casing with metal bearings for the speed reducer of .


Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al. U. S. Patent 8,647,226 in view of Yamanaka et al., U. S. Patent 9,525,321.


Kume et al. shows an eccentric oscillation type speed reducer in figures 1 and 2 (with a variation in figure 4), the description beginning in column 3, line 41.
	An internal gear 70 is provided in a casing 20.
	An external gear 50 meshes with the internal gear 70.
	A carrier 63/62/61/60 (603) is disposed at a side portion of the external gear 50 in an axial direction.
	A main bearing 21 is disposed between the carrier 63/62/61/60 and the casing 20.
	The casing 20 is made of resin (col. 2, lines 42-44).
	The main bearing 21 is made of metal (col. 2, lines 60-63).
(claim 11)

	A cover 10 covers the input side of the casing 20, and is made of resin (col. 2, lines 42-44).
(claim 14)

	Kume et al. is silent as to the material of the external gear and so does not disclose the external gear is made of resin.

	Yamanaka et al. discloses an eccentric oscillation type speed reducer in figures 3-5 that is similar to that of Kume et al. in that it includes an internal gear 42 provided in a casing 20/25 and an external gear 43/48 which meshes with the internal gear 42 (best shown in figure 5).  The casing 20/25 and the external gear 43/48 are made of resin (col. 3, line 37; col. 3, line 44; col. 4, lines 66-67).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the external gear of Kume et al. resin in view of Yamanaka et al. because resin gears are light weight and inexpensive and simple to manufacture while being suitable for uses such as in an actuator for a wastegate valve of an engine turbocharger (col. 2, lines 60-64).


Claims 1, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strowik et al. in view of Okada et al., U. S. Patent 9,673,678.

Strowik et al. discloses an eccentric oscillation type speed reducer, shown in figure 8 and described in column 5, line 57 to column 6, line 49.
	An internal gear 18 is provided in a casing 53.

	An eccentric body shaft 46 oscillates the external gear 15 by eccentric disc 34.
	An input shaft bearing, a plain bearing within casing support wall 47, supports the eccentric body shaft 46.
	The casing 53 and the external gear 15 are made of resin (col. 5, lines 59-60; col. 6, lines 46-49; indicated by the conventional alternating thick and thin cross-hatch lines in fig. 8).
 (claim 1)

	Strowik et al. does not disclose the input shaft bearing made of metal, the bearing being provided with a rolling element, an outer ring, and an inner ring made of metal.

	Okada et al. shows a device in figure 7 with a casing 2 made of resin (col. 3, line 25 and col. 5, lines 56-57).  A metal shaft 10 (col. 4, lines 39-41) is supported in the resin casing 2 by upper bearing 8 and lower bearing 9.  Each of the bearings is made of metal, with the upper bearing 8 having a metal rolling element 82, a metal outer ring 83, and a metal inner ring 81 (col. 5, lines 20-27), and with the lower bearing 9 having a metal rolling element 92, a metal outer ring 93, and a metal inner ring 91 (col. 5, lines 32-39).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bearing of Strowik et al. a metal bearing with a rolling element, outer ring, and inner ring made of metal in view of Okada et al. because metal ball bearings are known as a readily available, precision, robust, low friction bearings that are relatively easy to install and maintain.



Allowable Subject Matter

Claims 4, 7, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Remarks


The Applicant remarks that the metal input bushing (22) of Ponczek does not have any bearings, and that the combination of Strowik and Ponczek merely discloses that the inner peripheral surface of the casing and the outer peripheral surface of the input shaft are formed as a slide bearing.  Bushings, or sliding bearings, are a type of bearing, however, and so meet the “the input shaft bearing made of metal” limitation of claim 1.  The Applicant further states that Ponczek’s use of bearings teaches away from Strowik, since Strowik discloses that the resin members are used without bearings to reduce costs.  Ponczek, in stating, “gear case members are constructed of plastic to reduce the weight and cost of the gearbox, while certain bushings along with the gears and their supporting shafts are constructed of steel to maintain the reliability, strength and integrity of the gearbox” (last six lines of the abstract) is compatible with the 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659